In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 04-1088
KELLY MCGOFFNEY,
                                            Plaintiff-Appellant,
                               v.

VIGO COUNTY DIVISION OF FAMILY AND CHILDREN,
FAMILY AND SOCIAL SERVICES ADMINISTRATION,
                                            Defendant-Appellee.

                         ____________
       Appeal from the United States District Court for the
       Southern District of Indiana, Terre Haute Division.
          No. 01 C 119—John Daniel Tinder, Judge.
                         ____________
  ARGUED OCTOBER 1, 2004—DECIDED NOVEMBER 23, 2004
                     ____________




  Before FLAUM, Chief Judge, and BAUER and POSNER,
Circuit Judges.
  FLAUM, Chief Judge. Plaintiff-appellant Kelly McGoffney,
a black woman, applied for employment at the Vigo County
Division of Family and Children, Family and Social Services
Administration (“FSSA”) several times between 1998 and
2001. Each of her applications was rejected. In May 2001,
McGoffney filed suit against FSSA, alleging racial discrimi-
nation in violation of Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq. The district court granted
2                                                No. 04-1088

summary judgment in favor of FSSA, and McGoffney ap-
peals. For the reasons stated herein, we affirm.


                      I. Background
  McGoffney was employed by FSSA as a food stamps case-
worker from January to June 1989, at which time she resigned
from her position. Almost a decade later, she again sought
employment with the agency, applying on six separate
occasions for the position of Public Assistance Caseworker
5 (“PAC 5”). In response to her first two applications, sub-
mitted in July and October 1998, she was neither inter-
viewed nor offered a position. Following both her third and
fourth applications, submitted in February and October
1999, she was interviewed but not hired. McGoffney’s fifth
application, submitted on July 6, 2000, yielded neither an
interview nor a job offer.
  On July 18, 2000, McGoffney filed a complaint with the
Indiana Civil Rights Commission, which was forwarded to
the Equal Opportunity Employment Commission (“EEOC”),
alleging racial discrimination in employment occurring on
July 7, 2000. The EEOC dismissed McGoffney’s charge and
sent her a right-to-sue letter on February 28, 2001.
  On February 16, 2001, McGoffney submitted her sixth
and final application for a PAC 5 position. FSSA posted an
opening for the position on its job bank in March 2001, and
considered McGoffney’s application for that opening. She
was neither interviewed nor offered a job.
   On May 1, 2001, McGoffney filed a second EEOC complaint
alleging that FSSA refused to hire her for the March 2001
position because of her race and in retaliation for filing the
first EEOC complaint. The EEOC dismissed the charge and
sent McGoffney a right-to-sue letter on August 6, 2001.
  McGoffney filed this suit against FSSA in the United
States District Court for the Southern District of Indiana on
No. 04-1088                                                 3

May 25, 2001. The district court granted summary judg-
ment in favor of FSSA with respect to all six employment
applications, concluding that: (i) the June 1998, October
1998, and February 1999 applications were discrete acts of
alleged discrimination and therefore time-barred by the
300-day statutory period; (ii) McGoffney was precluded from
raising her claim based on the October 1999 application
because she did not include it in her EEOC charge; (iii)
McGoffney was precluded from raising her retaliation claim
on summary judgment because she did not include a
retaliation claim in her complaint or amend the complaint
to include a retaliation claim; and (iv) McGoffney failed to
establish a genuine issue of fact as to whether FSSA’s
nondiscriminatory reasons for not hiring her in July 2000
and February 2001 were pretextual.
  On appeal, McGoffney challenges the district court’s order
only with respect to her October 1999, July 2000, and
February 2001 applications.


                      II. Discussion
   Summary judgment is appropriate “if the pleadings,
depositions, answers to interrogatories, and admissions on
file, together with the affidavits, if any, show that there is
no genuine issue of material fact and that the moving party
is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(c). We review the district court’s decision to grant sum-
mary judgment de novo. Koszola v. Bd. of Educ. of Chi., 385
F.3d 1104, 1107 (7th Cir. 2004).


A. October 1999 Application
  McGoffney’s first EEOC charge listed “7-7-00” as the date
of the alleged discriminatory act. McGoffney contends that
despite listing this date, she made clear that she was
alleging that FSSA discriminated against her on all em-
4                                               No. 04-1088

ployment applications within the 300-day statutory period.
She relies on the “Statement of Allegations” in the EEOC
complaint where she stated in relevant part:
    I. Respondent has refused to hire me on at least ten
    (10) different occasions.
    II. I believe I am being discriminated against based on
    my race, because I am more than qualified for the
    positions I have applied for.
    III.B. I have spoken with other black persons who have
    applied with Respondent and been rejected as well.
    Moreover, white persons have been selected for the jobs
    I have applied for.
    III.C. On one occasion the job I applied for was in Terre
    Haute, however, Respondent had me drive about an
    hour further to Vincennes to go through the application
    process for no apparent reason.
(Supp. App. at 31) (emphases added).
  McGoffney argues that this language indicates that she
was claiming repeated discrimination with respect to mul-
tiple job applications, creating a reasonable inference that
the entry of “7-7-00” as the date of alleged discrimination
was simply mistaken.
   As we have previously explained, limiting a Title VII
plaintiff to claims included in her EEOC charge “serves the
dual purpose of affording the EEOC and the employer an
opportunity to settle the dispute through conference, con-
ciliation, and persuasion, and of giving the employe[r] some
warning of the conduct about which the employee is ag-
grieved.” Cheek v. W. & S. Life Ins. Co., 31 F.3d 497, 500
(7th Cir. 1994). McGoffney’s vague allegations regarding
“positions” and “jobs” for which she had applied were insuf-
ficient to place the EEOC or FSSA on notice of the particular
job applications to which she was referring. She made no
mention of a specific employment action occurring any time
No. 04-1088                                                 5

within the year 1999, nor did she mention the individuals
involved or provide specific facts that would indicate that
she was referring to her fourth job application, submitted in
October 1999.
  Accordingly, the district court was correct in granting
summary judgment with respect to this application.


B. July 2000 and February 2001 Applications
  The district court correctly found that McGoffney had not
satisfied her burden of creating a triable issue as to whether
FSSA’s proffered reasons for rejecting her July 2000 and
February 2001 applications were pretextual. Although
McGoffney challenges this ruling, none of the arguments
she presses on appeal was raised below.
  FSSA also presents a number of arguments to this Court
that it did not raise below. As we have explained on numer-
ous occasions, “the requirement that parties may raise on
appeal only issues which have been presented to the district
court maintains the efficiency, fairness, and integrity of the
judicial system for all parties.” Republic Tobacco Co. v. N.
Atl. Trading Co., Inc., 381 F.3d 717, 728 (7th Cir. 2004)
(quoting Boyers v. Texaco Refining & Mktg., Inc., 848 F.2d
809, 812 (7th Cir. 1988)). Accordingly, we decline to consider
the arguments of either party raised for the first time here.


                     III. Conclusion
  For the foregoing reasons, the decision of the district
court is AFFIRMED.
6                                         No. 04-1088

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—11-23-04